—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 15, 2000, which reduced claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s unemployment insurance benefit rate to zero. When claimant’s job was abolished, he chose one of three early retirement plans offered by the employer. Inasmuch as the record establishes that the retirement package was fully funded by the employer, we decline to disturb the Board’s decision (see, Labor Law § 600 [7]; see also, Matter of Cohen [Sweeney], 245 AD2d 934; Matter of Richmond [Roberts], 96 AD2d 1132).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.